 200304 NLRB No. 39DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On December 12, 1990, the Regional Director for Region 5 issued a Deci-sion and Direction of Election. On January 9, 1991, the Board granted the Em-
ployer's request for review solely with respect to the issue of whether the
owner-operators are independent contractors. In all other respects, the Board
denied the Employer's and the Petitioner's respective requests for review. An
election was conducted on January 7, 1991. The ballots were impounded pend-
ing the Board's Decision on Review.2The Regional Director found appropriate a unit of all full-time and regularpart-time drivers and dispatchers employed by the Employer from its Balti-
more, Maryland facility, excluding all other employees, owner-operators, plat-
form men, casual employees, guards and supervisors as defined in the Act.3The term ``owner-operators'' refers to the five drivers whose status is indispute. The term ``employee-drivers'' refers to the 18 employees whom the
Petitioner seeks to include in the unit. The term ``drivers'' includes both the
employee-drivers and the owner-operators.4Sam Bailey, Ahrens, Brumwell, Banks, and Paige are the five owner-oper-ators whose status is disputed. The parties agreed that a sixth owner-operator,
Steve Bailey, is an independent contractor. Accordingly, his status is not in
dispute here.5The Regional Director cited Restatement 2d, Agency § 220(2) Commentk (1958), for the proposition that ``ownership of the instrumentalities and tools
used in the work is of importance in determining whether a person is an inde-
pendent contractor'' and Joint Council of Teamsters No. 42 v. NLRB, 450 F.2d1322, 1327 (D.C. Cir. 1971), for the proposition that a worker's supplying of
his own tools is evidence that the worker is not a servant.6The Regional Director noted that when the owner-operators' tractors areout of service and they use the Employer's vehicles to perform their work,
they are paid on an hourly basis as are the employee-drivers.7The Regional Director noted that the owner-operators are responsible forthe maintenance and upkeep of their vehicles, for unemployment compensa-
tion, and that they are not eligible for other employee benefits such as vaca-
tions, sick leave, holiday pay, or employer-provided health insurance.8In Gary Enterprises, 300 NLRB 1111, 1112 (1990), the Board reiteratedthe right-of-control test:If the person for whom the services are performed retains the right to
control the manner and means by which the results are to be accom-
plished, the person who performs the services is an employee. If only the
results are controlled, the person who performs the services is an inde-
pendent contractor.Among the factors that the Board considers in applying the right of controltest are, as stated by the Regional Director, ``the degree to which the work
being performed is integral to the employer's operation; the degree to whichR. W. Bozel Transfer, Inc. and Truck Drivers,Helpers, Taxicab Drivers, Garage Employees
and Airport Employees, Local Union 355, af-
filiated with International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and
Helpers of America, AFL±CIO, Petitioner. Case5±RC±13460August 22, 1991DECISION ON REVIEW, DIRECTION, ANDORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYAt issue here, on review of the Regional Director'sDecision and Direction of Election,1is whether thefive owner-operators whose status is contested are
independent contractors or employees of the Employer
and whether they should be included in the petitioned-
for bargaining unit.2The Board has considered the entire record in thiscase and makes the following findings.Bozel is a Maryland corporation engaged in theinterstate trucking of refrigerated goods to and between
points from Connecticut to North Carolina. Bozel em-
ploys 18 employee-drivers in addition to the 5 owner-
operators whose status is disputed.3Bozel owns andoperates one terminal in Baltimore, Maryland, through
which all freight is routed. In addition, down the street
from the terminal Bozel rents space where it parks
some of its equipment and the owner-operators park
their vehicles. Bozel also maintains a small yard in
Richmond, Virginia, where drivers park and switch
trailers. When freight is picked up from a customer, it
is brought back to the Baltimore terminal where it is
unloaded and then reloaded on a trailer designated for
a particular geographic area. All drivers are assigned
to a specific geographic area and to a specific tractor.The Regional Director found that the five owner-op-erators at issue here are independent contractors and
that they should be excluded from the bargaining unit.4The Employer contends that the Regional Director'sfindings are erroneous. For the reasons set out below,we agree with the Employer that the record does not
establish that the owner-operators are independent con-
tractors and find that the owner-operators should be in-
cluded in the bargaining unit as employees of the Em-
ployer.Initially, the Regional Director observed that theBoard applies the common law right of control test to
determine whether individuals are employees or inde-
pendent contractors. In this regard, the Regional Direc-
tor stated that the owner-operators own their own trac-
tors and that under common law principles a worker's
ownership of his own tools is evidence that the worker
is not a servant.5As to the entrepreneurial interests ofthe owner-operators, the Regional Director emphasized
that in general the owner-operators are compensated on
a commission basis by the job, not by the hour as are
the employee-drivers, and that the owner-operators cannegotiate their commissions.6The Regional Directoralso found it significant that the Employer does not
guarantee the owner-operators a minimum income nor
provide them with any retirement, health insurance, or
workman's compensation benefits as it does the em-
ployee-drivers.7Finally, the Regional Director ob-served that the owner-operators do not clock-in as do
the hourly employees, that they hire their own assist-
ants (known as ``lumpers'') to help load and unload
the trailers, and that they pay their own expenses.
Thus, the Regional Director stated he was ``con-
strained to conclude'' that the owner-operators are
independent contractors and should be excluded from
the unit.In his analysis, the Regional Director erred primarilyby failing to consider adequately the Employer's ex-
tensive day-to-day control of the manner and means by
which the owner-operators perform their work and by
according too much weight to the fact that the owner-
operators own their own trucks. As to the right of con-
trol,8it is clear that Bozel exercises the same extensive 201R. W. BOZEL TRANSFERthe worker has a proprietary or equity interest that is enhanced by the goodwill his efforts generate; the degree of skill required; the degree to which work
opportunities are restricted to one particular work relationship; and the degree
to which the worker possesses other entrepreneurial characteristics.'' See also
Gary Enterprises, supra at 1112.9Precision Bulk Transport, 279 NLRB 437 (1986), and Don Bass Trucking,275 NLRB 1172 (1985), relied on by the Regional Director, are distinguish-
able. In those cases the Board found that the employers did not control the
manner and means by which the owner-operators performed their services.
Thus, in both cases the owner-operators were free to work according to their
own schedules, accept or reject specific work assignments, and to follow deliv-
ery routes of their own choosing.10In reaching this conclusion, we note that the trucks leased by the owner-operators to Bozel are required to display the sign ``leased to R. W. Bozel
Transfer, Inc.'' The Board has found that a requirement that owner-operators
display the employer's logo on their trucks is evidence of the employer's con-
trol over the daily regimen of the owner-operators. See Roadway Package Sys-tem, 288 NLRB 196, 198 (1988).11Of the five owner-operators, we note that one, Paige, drives a local runand is paid by the day, not by commission.12Owner-operator Ahrens testified without contradiction that he negotiateda fee for a load approximately once a month and that because he did not know
what the commission fee would be until he had completed a trip, he made
his decision to negotiate the fee after his return from a trip if he found that
the commission fee was not enough ``to justify the trip.''13Patrick Bozel testified without contradiction that the owner-operatorsnever refuse a trip because of the commission fee involved but that they may
negotiate the fee after the trip has been run.14Both the driver-employees and the owner-operators hire the lumpers andpay them in cash. If a driver-employee sought permission from Bozel to hire
a lumper and Bozel approved, Bozel reimburses the driver-employee. If the
driver-employee failed to get such permission, he usually is not reimbursed.15In this regard, Ahrens testified without contradiction that if he needed tounload quickly because of a time requirement, he would call Patrick Bozel and
Bozel would usually tell him to hire a lumper with Bozel splitting the fee.16See Roadway Package System, supra at 199, where the Board, havingconsidered factors that militated in favor of finding that the drivers were inde-
pendent contractors, including the fact that the drivers were free to hire ``help-
ers'' or ``jumpers,'' found that the drivers were employees because of ``the
Employer's significant control over the manner and means of performing the
pickup and delivery of packages and the drivers' relative lack of entrepreneur-
ial freedom.''17Although we agree with the Regional Director that the owner-operatorsdo not share the same benefits as the driver-employees, that they pay for all
costs associated with the maintenance and upkeep of their tractors, and thatContinuedday-to-day control over the owner-operators that itdoes over its employee-drivers. In this regard, we note
that the owner-operators are assigned to predetermined
runs, that they cannot refuse an assignment, and that
they haul exclusively for Bozel. We also observe that
Bozel arranges the schedule of deliveries and that the
owner-operators cannot deviate from it. Further, we
note that the Bozel family members who supervise the
employee-drivers also supervise the owner-operators,
that the owner-operators are subject to the same dis-
cipline as the employee-drivers, and that the Employer
has suspended owner-operators in the past for infrac-
tions of its rules. Thus, we find that the evidence sup-
ports a finding that the Employer exercises pervasive
day-to-day control over the manner and means by
which the owner-operators carry out their duties.9As to the owner-operators' providing their owntrucks, the Regional Director, citing Joint Council ofTeamsters No. 42 v. NLRB, supra, relied heavily onthis factor in finding that the individuals at issue were
independent contractors. We note, however, that in that
case the court affirmed the Board's finding that the
owner-operators at issue were employees and not inde-
pendent contractors, and did so primarily on the
ground that the contractors for whom the owner-opera-
tors worked exercised extensive control over how the
owner-operators performed their work. Because, as ex-
plained above, we have found that Bozel exercises ex-
tensive control over the manner and means by which
the owner-operators perform their work, we reach the
same conclusion here.10With regard to the owner-operators' commission andtheir ability to negotiate fees, as the Regional Director
noted, the owner-operators have no proprietary interest
in their routes and the charges for pickup and delivery
of freight are determined by the Employer and the cus-
tomer. Thus, the owner-operators, who are paid a per-
centage of the charges, play no part in deciding what
the charges should be and, ultimately, what they will
be paid for a run.11Although the owner-operators cannegotiate an increase in the commission fee, the evi-dence indicates that such negotiations are unusual.12Moreover, in such cases the owner-operators only ne-gotiate with the Employer over a fee increase after
they have made the scheduled run and the owner-oper-
ators cannot refuse to make a scheduled run because
of a pay dispute.13In addition, we note that the owner-operators are restricted from seeking employment from
other trucking companies while they are working for
Bozel. Thus, we find, contrary to the Regional Direc-
tor, that the evidence fails to establish that the owner-
operators exercise sufficient entrepreneurial initiative
to warrant a finding that they are independent contrac-
tors.Finally, while we agree with the Regional Directorthat the owner-operators hire and usually pay their own
lumpers, we do not find that this fact evidences an ex-
ercise of discretion sufficient to warrant a finding that
the owner-operators are independent contractors. In
this regard, we note that Patrick Bozel testified without
contradiction that the lumpers were usually young men
who waited at the dock for an opportunity to load or
unload shipments and that the drivers hired them on
the spot for a specific job and paid them in cash.14Inaddition, owner-operator Ahrens testified without con-
tradiction that he hires a lumper about four or five
times a month and that he usually pays the lumper
himself although on occasion Bozel would split the
lumper's fee with him.15In these circumstances, wefind the fact that the owner-operators occasionally hire
and pay lumpers insufficient to establish that they are
independent contractors.16Thus, as noted above, we conclude that Bozel's per-vasive control of the manner and means by which the
owner-operators perform their work and the owner-op-
erators' lack of entrepreneurial freedom require a find-
ing that the owner-operators are employees of Bozel
and not independent contractors.17As we have con- 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Bozel does not deduct taxes from their wages, we find these facts insufficientto establish independent contractor status in view of our findings above. See
Roadway Package System, supra at 199. Finally, although the lease agreementsbetween the owner-operators and Bozel indicate on their face an independent
contractor arrangement, the record clearly establishes, as explained above, that
the owner-operators are in fact Bozel's employees. See Mission Foods Corp.,280 NLRB 251, 252 (1986).cluded that the owner-operators are employees ofBozel, we shall include them in the bargaining unit.
Accordingly, we find that the following constitutes a
unit appropriate for the purpose of collective bargain-
ing within the meaning of Section 9(c) of the Act:All full-time and regular part-time drivers, includ-ing owner-operators, and dispatchers employed by
the Employer from its Baltimore, Maryland facil-
ity, excluding all other employees, platform men,casual employees, guards and supervisors as de-fined in the Act.DIRECTIONITISDIRECTED
that the Regional Director for Re-gion 5 shall, within 14 days of this Decision on Re-
view and Direction, open and count the impounded
ballots cast by the employees in the above-described
unit, prepare and serve on the parties a tally of ballots,
and thereafter issue the appropriate certification.ORDERIt is ordered that the above-entitled matter is re-manded to the Regional Director for Region 5 for fur-
ther processing consistent herewith.